___________

                                    No. 95-2247
                                    ___________

United States of America,                   *
                                            *
              Appellee,                     *
                                            *   Appeal from the United States
     v.                                     *   District Court for the
                                            *   Southern District of Iowa.
Willie B. Taylor,                           *
                                            *   [UNPUBLISHED]
              Appellant.                    *


                                    ___________

                       Submitted:    February 27, 1996

                           Filed:   March 11, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

     Taylor was charged in one count of a four-count indictment with
conspiring     to   distribute   cocaine    base,    in   violation    of   21   U.S.C.
§§ 841(a)(1) and 846.      Pursuant to a written plea agreement, Taylor agreed
to plead guilty to the charge, and also agreed to a sentence of 60 months
imprisonment.       The plea agreement stated that the 60-month sentence
"comport[ed] with the amount of drugs attributable to [Taylor] and U.S.S.G.
6B1.2(c)(1)."       Following    Taylor's   guilty    plea,   the     district   court1
sentenced him to 60 months imprisonment and four years supervised release,
and granted the government's motion to dismiss the remaining counts in the
indictment against Taylor.       On appeal, Taylor's appointed counsel has filed
a brief pursuant to Anders v. California, 386 U.S. 738 (1967), in which he
argues that the district court erred in its




      1
      The Honorable Charles R. Wolle, Chief Judge, United States
District Court for the Southern District of Iowa.
drug-quantity determination at sentencing.


     We conclude that Taylor waived any objection to the sentence the
district court imposed by agreeing that a 60-month sentence was the
mandatory minimum, accepting the benefits of his plea agreement, and
agreeing further that the sentence comported with the drug quantity
attributable to him.   See United States v. Durham, 963 F.2d 185, 187 (8th
Cir.), cert. denied, 506 U.S. 1023 (1992); United States v. Fritsch, 891
F.2d 667, 668 (8th Cir. 1989).


     In accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we have
reviewed   the   record,   and   find   no    nonfrivolous   issues   for   appeal.
Accordingly, we affirm.


     A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-